This opinion is subject to administrative correction before final disposition.




                                 Before
                  HOLIFIELD, STEWART, and GARRISON
                        Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                        David G. COLORADO
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                                No. 202100138

                           _________________________

                           Decided: 17 February 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                Stephen F. Keane

 Sentence adjudged 25 March 2021 by a special court-martial convened
 at Marine Corps Base Camp Pendleton, California, consisting of a mil-
 itary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-1, confinement for 150 days 1, forfeiture of $1,170.00 pay per month
 for six months, and a bad-conduct discharge.

                               For Appellant:
                    Captain Thomas P. Belsky, JAGC, USN




 1   The Appellant was credited with 27 days of pretrial confinement credit.


              Administrative correction to military judge’s name.
                United States v. Colorado, NMCCA No. 202100138
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2